Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/420,740 filed on
May 23, 2019.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed a Request for Continued Examination under 37 CFR 1.114 on March 2, 2021 in response to a final rejection dated December 2, 2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on December 2, 2020 is withdrawn pursuant to 37 CFR 1.114 and applicant' s submission filed March 2, 2021 has been entered.  Applicant has amended claims 1, 7, 16 and 21. Claims 1-28 are currently pending.

Allowable Subject Matter
	Claims 1-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history (see p. 10 of the final rejection dated December 2, 2020 where indication of allowable subject matter of claim 10 is noted), .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Yang et al., US 2018/0220169 A1, discloses broadcasting signal transmission device.
Ingale et al., US 2019/0238599 A1, discloses virtual computing system providing local screen.
Yang et al., US 2018/0176618 A1, discloses broadcasting signal transmission device.
Nagarj et al., US 2010/0328425 A1, discloses texture compression in a video decoder.
Oashi et al., US 5,767,845 A, discloses multimedia information recoding device.
Pettersson, WO 2011/0243246 A1 discloses method and apparatus for quality deterioration of transmitted media content.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485